DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s Amendment filed 10/29/2021 and Supplemental Amendment filed on 02/01/2022. Claims 21-24 and 26  were pending. Claims 21 were amended on 10/29/2021, and further amended on 02/01/2022. Claims 21-24 and 26 remains pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20130182769 A1, hereinafter “Yu”) in view of Zhang et al. (US 20190313108 A1, hereinafter “Zhang”), and further in view of IKAI et al. (US 20160191933 A1, hereinafter “Ikai”).

Regarding claim 21 (Currently Amended), Yu disclosed a method decoding a video with a decoder that includes a processor (0009 and 0038; Figure 1; “[0038] FIG. 1 is a diagram depicting an exemplary embodiment of a video coding-decoding (codec) system 100 that can be used for transmission … of audio and/or video information. … and a decoding system 112, which processes the encoded AV information 106 to produce recovered AV information 114. …”) comprising:
(b)	receiving a collocated coding unit (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
(c)	receiving motion information associated with said collocated coding unit (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
(d)	receiving a current coding unit (0090, 0107, 0133 and 0139; figures 12 and 17; “[0090] Referring again to FIG. 3, a difference between the pixel values between of the reference area 1102 and the current PU 702 may be computed by element 305 as selected by switch 306. This difference is referred to as the residual of the inter-predicted PU 1106. At the end of the temporal or inter-frame prediction process, the current PU 1006 is composed of one motion vector MV 1104 and a residual 1106.”, and 1702 motion information of the second picture); 
(e)	receiving motion information associated with said current coding unit (0133 and 0139; figure 17A; 1702 motion information of the second picture); 
(f)	decoding said current coding unit (0103, 0118 and 0148; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”, “[0162] … The video encoder 200 and video decoder 300 may support CU sizes of 2N×2N, 2N×N, or N×2N.”);
(g)	receiving an indicator identifying whether said motion information associated with said collocated coding unit is to be modified by said motion information associated with said current coding unit, where said indicator is included in a NAL unit header associated with a NAL unit of said current coding unit (0077, 0080, 0119, 0135 and 0136; Figures 17 and 20; 1708 “first motion signaling information having a first value”, [0077] discloses NAL units (having headers) for signaling coding parameters. “[0135] … the first motion signaling information is the update_collocated_picture_idx”, [0119] indicates that this syntax element may be included in a header).

Yu failed to disclose method decoding a video with a decoder that includes a processor comprising:
(a)	receiving a bitstream indicating how a coding tree unit was partitioned into coding units that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which is partitioned with a second binary partitioning, and that includes said partitioning structure that indicates a second node that is partitioned with a first ternary partitioning defining a triplet of second child nodes one of which is partitioned with a second ternary partitioning;
(g)	 … where said indicator is not included in a sequence parameter set.

Zhang, however, in the same field of endeavors, shows a method decoding a video with a decoder that includes a processor (0179-0183; Figure 9; “[0180] In the example of FIG. 9, video decoder 300 includes coded picture buffer (CPB) memory 320, entropy decoding unit 302, prediction processing unit 304, inverse quantization unit 306, inverse transform processing unit 308, reconstruction unit 310, filter unit 312, and decoded picture buffer (DPB) 314. ...”) comprising:
(a)	receiving a bitstream indicating how a coding tree unit was partitioned into coding units that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which 0050, 0110-0111; “[0050] In an MTT partitioning structure, blocks may be partitioned using a quadtree (QT) partition, a binary tree (BT) partition, and one or more types of triple tree (TT) partitions. A triple tree partition is a partition where a block is split into three sub-blocks. In some examples, a triple tree partition divides a block into three sub-blocks without dividing the original block through the center. The partitioning types in MTT (e.g., QT, BT, and TT), may be symmetrical or asymmetrical.”); and
(f)	decoding said current coding unit (0107, 0162 and 0179-0180; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”).

It would have been obvious to the person of having ordinary skilled in the art before the effective filling date of the invention to combine the ternary portioning (partitioning) of a coding unit as discussed by Zhang in to the High Efficiency Video Coding (HEVC) of Yu in order to improve the compression rate and offers great bandwidth reduction with better quality. 

Yu in view of Zhang failed to show the method decoding a video with a decoder that includes a processor comprising:
(g)	 … where said indicator is not included in a sequence parameter set.

where said indicator is included in a NAL unit header associated with a NAL unit of said current coding unit, where said indicator is not included in a sequence parameter set (0073; Figure 2; “[0073] FIG. 2 is a diagram illustrating the hierarchical structure of data in the coded stream Te. The coded stream Te, for example, includes a sequence and a plurality of pictures that constitutes the sequence. FIGS. 2(a) to 2(f) are diagrams respectively illustrating a sequence layer that predefines a sequence SEQ, a picture layer that defines a picture PICT, a slice layer that defines a slice S, a slice data layer that defines slice data, a coding tree layer that defines a coding tree unit included in the slice data, and a coding unit layer that defines a coding unit (CU) included in the coding tree. The coded data of each of these layers constitutes a data structure called a network abstraction layer (NAL) unit according to the type of data. The type of data constituting a target NAL unit is indicated by an NAL unit type (nal_unit_type) that is included in the header part of the NAL unit. In addition, a layer identifier (nuh_layer_id) is included in the NAL unit header. ...”).

It would have been obvious to the person of having ordinary skilled in the art before the effective filling date of the invention to combine the indicator included in NAL but not in SPS of Ikai in the High Efficiency Video Coding (HEVC) of Yu in view of the ternary portioning (partitioning) of a coding unit as discussed by Zhang in order to the Network Abstraction Layer (NAL) unit categorized into Video Coding Layer (VCL) instead of the non-VCL. 

Regarding claim 22 (Previously Presented), Yu in view of Zhang and further in view of Ikai shows the method of claim 21. Yu further shows wherein said indicator indicates that said motion information associated with said collocated coding unit is not to be modified by said motion information associated with said current coding unit (0113 and 0148; Figure 14; “[0113] Block 1402 determines whether the current picture is a reference picture for another picture.”, ‘1402 arrow to exit’, “[0148] Referring back to the example of FIG. 16 consider the decoding of picture 2. Block 2002 decodes picture 2 using second motion information stored in the motion vector buffer 329 (MV4), and after the decoding picture is complete, examines the update_collocated_picture_idx flag. Consistent with decision block 2004 and block 2010 and 2012, since the update_collocated_picture_idx flag associated with picture 2 has a 0 value, the decoder 220 does not replace the current value of the motion vector buffer 329 with the …”).


Regarding claim 23 (Previously Presented), Yu in view of Zhang and further in view of Ikai shows the method of claim 21. Yu further shows wherein said indicator indicates whether said motion information associated with said collocated coding unit is not to be used for a future coding unit  (0113-0114; Figures 14-14; ‘1406’, “[0113] …  If the "another picture" is a B-type picture, block 1406 nonetheless directs processing to blocks 1408 and 1410 if the desired reference picture is to be stored in list 0, and to blocks 1412 and 1414 if the desired reference picture and motion vector is to be stored in list 1. …”, “[0114] FIG. 15 depicts the use of a the collocated_from_10_flag by the decoder 220 in decoding a according to the emerging HEVC standard. Referring to FIG. 15, block 1502 determines if the current slice type being computed is an intra or I-type. Such slices do not use temporally nearby slices in the encoding/decoding process, and hence there is no need to find a temporally nearby reference picture. …”).


Regarding claim 24 (Previously Presented), Yu in view of Zhang and further in view of Ikai shows the method of claim 21. Yu further shows where said indicator is a single bit (0108-0110 and 0113-0114 ; Figures 13; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. Consider pictures 0, 2, 4, 5, 6, 8 and 10 shown in FIG. 13, wherein the numbers of each picture denote display order and the current picture is picture 5. In this case, the list 0 reference pictures with ascending reference picture indices and starting with index equal to zero are 4, 2, 0, 6, 8 and 10, and the list 1 reference pictures with ascending reference picture indices and starting with index equal to zero are 6, 8, 10, 4, 2, and 0. A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction” wherein the list 0 or list 1 is indicator with a single bit).

Zhang also shows the method of claim 21 where said indicator is a single bit (0105 and 0107; Figures 4A and 4B; “[0107] In FIGS. 4A and 4B, the solid lines represent quadtree splitting, and dotted lines indicate binary tree splitting. In each split (i.e., non-leaf) node of the binary tree, one flag is signaled to indicate which splitting type (i.e., horizontal or vertical) is used, where 0 indicates horizontal splitting and 1 indicates vertical splitting in this example. For the quadtree splitting, there is no need to indicate the splitting type, since quadtree nodes split a block horizontally and vertically into 4 sub-blocks with equal size. Accordingly, video encoder 200 may encode, and video decoder 300 may decode, syntax elements (such as splitting information) for a region tree level of QTBT structure 130 (i.e., the solid lines) and syntax elements (such as splitting information) for a prediction tree level of QTBT structure 130 (i.e., the dashed lines)...”).


Regarding claim 26 (Previously Presented), Yu in view of Zhang and further in view of Ikai shows the method of claim 21. Zhang further shows where said current coding unit is encoded according to VVC (0025, 0045, 0056 and 0072; “[0045] Video encoder 200 and video decoder 300 may operate according to a video coding standard, such as ITU-T H.265, also referred to as High Efficiency Video Coding (HEVC) or extensions thereto, such as the multi-view and/or scalable video coding extensions. Alternatively, video encoder 200 and video decoder 300 may operate according to other proprietary or industry standards, such as the Joint Exploration Test Model (JEM) or ITU-T H.266, also referred to as Versatile Video Coding (VVC). A recent draft of the VVC standard is described in Bross, et al. “Versatile Video Coding (Draft 4),” Joint Video Experts Team (WET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 13.sup.th Meeting: Marrakech, Mass., 9-18 Jan. 2019, JVET-M1001-v5 (hereinafter “VVC Draft 4”) ...”).


Response to Arguments
Applicant’s arguments with respect to claims 21-24, and 26 are have been considered but are moot based on new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482